Department No. 1, by the Court (from the Bench):
In this case there is an entire failure to find upon many of the material issues made by the pleadings. There is a finding upon a probative fact, from which it might be argued that the Court below was of a certain opinion as respects one of the ultimate facts; but there is no direct finding upon that issue, i. e., as to whether the plaintiff was or was not a peddler or huckster. But, passing that, there are a great many other averments, in respect to which there is no pretense of a finding; and we will have to follow the usual course in this case.
We all think that the judgment and order must be reversed, and the causé remanded for a new trial; and it is so ordered.